Exhibit 10.2
PERSONAL & CONFIDENTIAL
October 5, 2007
Gerhard Watzinger
Re: Offer of Employment
Dear Gerhard:
Contingent upon the closing of the transactions contemplated by that certain
Share Purchase Agreement, dated on or about the date hereof among McAfee, Inc.
(or, the “Company”) and SafeBoot, among other parties (as amended from time to
time, the “Purchase Agreement”), I am pleased to offer you a position at McAfee,
Inc. as Senior Vice President and General Manager of the Data Protection
Business Unit reporting to me beginning the first business day after the Closing
Date (as such term is defined in the Purchase Agreement, the “Closing Date”). If
you decide to join us, your base salary will be $250,000 which will be paid
semimonthly in the amount of $10,416.66, less applicable withholdings. This is
an exempt position. Additionally, you will be eligible to participate in McAfee,
Inc.’s Bonus Plan at an annual target bonus of $400,000 which will be pro rated
in your first year. You will receive more specific information on this plan
after you have started employment with the Company.
McAfee, Inc. requires that job candidates provide certain information on their
employment application and other documents so McAfee, Inc. can undertake
appropriate investigations regarding the backgrounds of all job candidates. A
candidate must successfully complete the background investigation to be eligible
for employment with McAfee, Inc. The Company considers background information
and investigation results when making hiring decisions. Therefore, all
employment offers are contingent upon the successful completion of the
background investigation.
If you choose to accept this offer, your employment with McAfee, Inc. will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. McAfee, Inc. will have a similar right and may conclude its
employment relationship with you at any time, with or without cause. Upon
separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment.
In the event your “at-will” employment by McAfee, Inc. is terminated for any
reason, you will be entitled to receive payment for all accrued pay and
allowances, as well as payment for the value of all accrued but unused vacation
time as set out on the books of the Company, less all appropriate withholdings.
You may also be entitled to severance benefits as set out below under the
circumstances described hereinafter. Neither you nor your estate will be
entitled to the severance benefits described hereinafter in the event of your
death or total disability, neither of which is considered to constitute a
resignation for Good Reason.
Should you be terminated as a result of a Resignation for Good Reason, which is
defined as the occurrence of any of the following, without your consent: (i) a
reduction of your Base Salary below the amount set forth in this offer letter
agreement or as increased during the course of

1



--------------------------------------------------------------------------------



 



your employment with the Company; (ii) a reduction in your Target Bonus below
the amount set forth in this offer letter agreement or as increased during the
course of your employment with the Company, or a material reduction in the
aggregate benefits provided in this offer letter agreement; (iii) any material
reduction in your title, (iv) a material reduction in your duties or
responsibilities, or (v) requiring you to relocate to a location more than
thirty-five (35) miles from your then current office location, provided,
however, that Good Reason shall not exist unless you have provided the Company
with written notice of the purported grounds for such Good Reason and such
purported grounds, after good faith negotiations, are not cured within thirty
(30) days of the Company’s receipt of such written notice, then as consideration
for your execution of a Release of Claims and compliance with SOX certification
requirements in form and with substance provided by McAfee in its absolute
discretion, you will be eligible to receive all severance benefits listed below,
less appropriate withholdings.
Additionally, except for a termination for cause or a termination resulting from
our inability to obtain a clear background investigation, you will be eligible
for the severance benefits listed below. A termination for cause means a
termination of an executive’s employment by the Company based upon a good faith
determination by the Board of Directors or its designee, that one of the
following has occurred.

  (A)   Executive’s commission of a material act of fraud with respect to the
Company in connection with executive carrying out his responsibilities as an
employee;     (B)   Any intentional refusal or willful failure to carry out the
reasonable instructions of the Chief Executive Officer or the Board of Directors
    (C)   Executive’s conviction of, or plea of nolo contendere to, a
misdemeanor crime of moral turpitude or to any felony; or     (D)   Executive’s
gross misconduct in connection with the performance of his duties

Severance Benefits:

  1.   a sum equivalent to six (6) months of base salary and,     2.   any
prorated bonus for the current year to which you are otherwise entitled, and    
3.   if you are then covered by the Company health care plan, the equivalent of
six (6) months cost of pre-tax COBRA coverage

Please note further that in the event you receive less than your full bonus
payout for performance reasons either of you or of the Company, this does not
create a condition qualifying as resignation for Good Reason.
It is not the intention for any payment under this Agreement to create or
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986 (as amended). Should it be
reasonably determined that any payment hereunder falls within the purview of
Section 409A thus subjecting you to additional tax liability, the Company shall
be entitled on written request by you, to defer such payment until the expiry of
six months following the date of termination of employment. If such payment is
deferred as provided for herein, upon conclusion of the period of deferral, such
amounts shall be paid in a lump sum, less all appropriate withholdings.

2



--------------------------------------------------------------------------------



 



During the term of your employment with the Company and for a period of
12 months immediately thereafter, you will not solicit, encourage, or cause
others to solicit or encourage any employee, officer or consultant of the
Company or any of its affiliates (i) with whom you have had dealings during the
course of your employment with the Company and (ii) who is employed by the
Company or any of its affiliates, at the date of termination of your employment
or was so employed during the 12 months immediately prior to the termination of
your employment to terminate his or her employment with the Company or any of
its affiliates.
During the term of your employment with the Company and for a period of
12 months immediately thereafter, you will not solicit business from or deal
with any person, undertaking, firm or company which, at the date of termination
of your employment or at any time during the 12 months prior to termination was
a customer, client or supplier of the Company or any of its affiliates and with
whom you had material dealings or were involved during the period of 12 months
immediately prior to termination.
During the term of your employment with the Company and for a period of
12 months immediately following the termination of your employment you will not,
whether on your own behalf or in conjunction with or on behalf of any other
person or organization (and whether as an employee, agent, director, consultant
or in any other capacity) in competition with the Company or any of its
affiliates, directly or indirectly, (i) be employed or engaged in, (ii) perform
services in respect of, or (iii) otherwise be concerned with the development or
provision of any product or services which are of the same or similar type to
any products or services provided by the Company or any of its affiliates during
the 12 months immediately preceding the termination of your employment and with
which you were personally concerned or otherwise responsible for during the term
of your employment.
For purposes of federal immigration law, you will be required to provide to
McAfee, Inc. documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three business days of your date of hire with McAfee, Inc., or our
employment relationship with you may be terminated.
As a condition of your employment, you will be required to sign an Employee
Inventions and Proprietary Rights Assignment Agreement, McAfee, Inc.’s Insider
Trading Policy, and its Drug Free Workplace Policy.
This letter, along with any agreements relating to proprietary rights between
you and McAfee, Inc., set forth the terms of your employment with McAfee, Inc.
and supersede any prior representations or agreements, whether written or oral.
This letter, including but not limited to its at-will employment provision, may
not be modified or amended except by writing signed by McAfee, Inc.
In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, disability, race or other discrimination), you and McAfee, Inc.
(“we”) agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the Judicial Arbitration &
Mediation Services (“JAMS”) in California or the state you work in, and we
hereby expressly agree to (i) to waive any and all rights to have such disputes
tried by a court or jury, but all court remedies will be available in
arbitration, (ii) any and all disputes between you and McAfee, Inc. shall be
fully and finally resolved by binding arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) McAfee, Inc. will pay
for any administrative or hearing fees charged by the arbitrator or JAMS except
that you shall pay any filing fees associated with any arbitration that you
initiate, but only so much of the filing fees as you would have instead paid had
you filed a complaint in a court of law. Notwithstanding the foregoing, we agree
that

3



--------------------------------------------------------------------------------



 



either of us may also petition a court of law for injunctive relief, pursuant to
California Code of Civil Procedure §1281.8, regarding any dispute or claims
relating to or arising out of the misuse or misappropriation of your or McAfee,
Inc.’s proprietary information or trade secrets.
To indicate your acceptance of McAfee, Inc. offer, please sign, date and return
this letter to Sarah Jackson via fax at (972) 987-2055 or US mail to 5000
Headquarters Drive, Plano TX 75024.
If you do accept employment with McAfee, Inc., it is very important that you
submit your new hire documentation within 1 day of your start date. McAfee, Inc.
needs the following: 1) I-9 Form, 2) W-4 Form, 3) Employment Application, 4)
Emergency Contact, 5) Direct Deposit information, and 6) an original signed
offer letter to enter you into the McAfee, Inc. payroll. Additionally, on your
first day of employment, please contact your HR Manager; you can refer to the
list of managers in the new hire packet.
Gerhard, we look forward to working with you at McAfee, Inc. If you have any
questions regarding any points in this letter please contact me. Welcome aboard!
Sincerely,
Dave DeWalt
President and CEO
I accept the terms of this letter and agree to keep the terms of this letter
confidential. I agree to start work for McAfee, Inc. on 9:00 a.m. on the first
business day after the Closing Date.

             
-s- Gerhard Watzinger [d68785d6878503.gif]
      Oct 6th, 2007    
 
           
Signature of Gerhard Watzinger
      Date    

4